MEMORANDUM **
Ranjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s (“U”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because the omission from Singh’s principal testimony goes to the heart of his claim that he fears persecution by the police in India. See id. at 1043; Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003) (concluding the IJ properly discredited testimony of petitioner who omitted information about a “dramatic, pivotal event” from his asylum applications and principal testimony). In the absence of credible testimony, Singh failed to establish eligibility for asylum or withholding of removal. See id. at 1254-55.
Further, Singh is not entitled to CAT relief because he did not demonstrate that it is “more likely than not” he would be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.